        Case 7:20-cv-08542-PMH
Case 7-20-cv-08542-PMH          Document
                          Document       28 inFiled
                                   26 Filed    NYSD 07/20/21 Page 1 ofPage
                                                      on 07/15/2021    1   1 of 1




                                       To the extent that plaintiff seeks leave to file an amended
                                       complaint and requests the production of certain video
                                       footage and other discovery, defendants are directed to
                                       serve and file a letter setting forth their position by 7/27/2021.
                                       The Clerk of Court is respectfully requested to mail a copy of
                                       this Order to plaintiff.

                                       SO ORDERED.

                                       _______________________
                                       Philip M. Halpern
                                       United States District Judge

                                       Dated: White Plains, New York
                                              July 20, 2021
